DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1-b (claims 1-3, 5-6, 9-14, and 19-29) in the reply filed on 02/14/2022 is acknowledged. However, upon further consideration of the claims, claims 20 and 23-24 corresponding to Species 1-a, and 1-c respectively are similar in scope to non-elected claims 4 and 7-8.
Accordingly, Claims 4, 7-8, 15-18, 20, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1-a, 1-c, and Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 9-14, 19, 21-22, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
With respect to claims 1 and 19, the applicant claims “a navigation apparatus” and “the target device”. It is not clear to the examiner how the 2 elements are related. Is the navigation device part of the target device or are they the same elements or are they different elements? The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the navigation device will be treated as part of or carried by the target device.
With respect to claims 1 and 19, the term “valid” is a relative term which renders the claim indefinite. The term “valid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim fails to identify what is considered valid versus invalid GPS data. The metes and bounds of the claim limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the claim limitation “valid” will be treated in view of claims 13.
With respect to claims 1 and 19, the applicant claims “determining a pose parameter of the target device at the current time point based on a first direction specified by at least a portion of the first neighboring map elements”. It is not clear to the examiner how the direction of a map element can determine a pose direction of the target device since nothing in the claim relates the travel direction of the target device to the direction of the map element and vice versa, and as such said map element could be irrelevant to the actual drive direction of the target device and might not have any 
With respect to claims 1 and 19, the applicant claims obtaining GPS data and determining a pose parameter of the target device. As recited in the specification, a pose parameter may include a roll parameter, a pitch parameter, and a yaw parameter, i.e. a three-dimensional direction as detailed in claims 2 and 3. It is not clear to the examiner how a pose parameter, as defined previously, can be extracted from GPS data. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, said claim limitation will be interpreted in view claims 5 and 6 that cures the deficiencies listed above.
With respect to claims 10-11 and 27-28, the applicant claims “applying a lane change trigger”. It is not clear to the examiner what the applicant is trying to convey with said limitation. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
With respect to claim 13, the applicant claims “determining a GPS-based velocity and a GPS-based yaw rate based on the obtained GPS data at the current time point”. It is not clear to the examiner how a single GPS reading can determine a velocity and a yaw rate. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
With respect to claim 12, the applicant claims “determining whether the valid GPS data is obtained”. Claim 12 depends on claim 1 that recites “obtaining valid global positioning system (GPS) data”. It is not clear to the examiner how to realize or achieve the step of claim 12 if claim 1 already claims that valid GPS data is obtained. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
Claims 2-3, 5-6, 9-14, 21-22, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 19 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14, 19, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweizer WO 2019/053013 A1 (the examiner has provided an English translation and is relying upon, hence Schweizer).
In re claims 1, 14, 19, and 29, Schweizer discloses a method for determining a position of a motor vehicle in its surroundings (Abstract) and teaches the following:
obtaining valid global positioning system (GPS) data at a current time point corresponding to a current position of a target device (Paragraphs 0011, 0018, and 0040);
determining first neighboring map elements corresponding to a first region indicated by the valid GPS data at the current time point from among a plurality of map elements of map data (Fig.1, Paragraphs 0028 and 0031);
and determining a pose parameter of the target device at the current time point based on a first direction specified by at least a portion of the first neighboring map elements (Paragraphs 0028 and 0030-0033) 
In re claim 12, Schweizer teaches the following:
determining whether the valid GPS data is obtained (Paragraphs 0011-0012)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer as recited above and further in view of Nangeroni et al US 2019/0383627 A1 (hence Nangeroni).
In re claims 2 and 3, Schweizer discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
wherein the first direction is a three-dimensional (3D) direction, and wherein the pose parameter comprises a roll parameter, a pitch parameter, and a yaw parameter
Nevertheless, Nangeroni discloses a new and useful method and system for controlling vehicle operation (Paragraph 0002) and teaches the following:
wherein the first direction is a three-dimensional (3D) direction, and wherein the pose parameter comprises a roll parameter, a pitch parameter, and a yaw parameter (Paragraphs 0064 and 0118)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Schweizer reference to include vehicle direction of motion, rotation (e.g., yaw, pitch, roll, etc.), as taught by Nangeroni, in order to determine a vehicle position or location information (Nangeroni, Paragraphs 0117-0118).

Allowable Subject Matter
Claims 5-6. 9-11, 13, 21-22, and 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al US 2020/0116499 A1 discloses a vehicle localization method and a vehicle localization apparatus based on position sensor data and driving lane data.
Haque et al US 2019/0204838 A1 discloses a method for vehicle localization based on sensor data.
Ponomarev US 2017/0248429 A1 discloses a method of determining a geolocation of an electronic device based on sensor data.
Choudhury et al US 2017/0052028 A1 discloses a method for accelerometer assisted data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669